Citation Nr: 0816684	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-37 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a scheduler rating in excess of 10 percent for 
bilateral tinnitus, to include separate 10 percent ratings 
for each ear.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to November 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

In the veteran's November 2005 substantive appeal (VA Form 
9), he requested a hearing before a local hearing officer.  
In February 2006, however, the veteran requested that the 
hearing be cancelled and his appeal be forwarded to the 
Board.   Thus, the veteran's appeal is ripe for adjudication 
upon the merits.


FINDING OF FACT

The veteran's service-connected tinnitus has been assigned a 
10 percent rating, which is the maximum schedular rating 
authorized under the applicable criteria.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). Therefore, further discussion of the VCAA is not 
warranted.



Factual Background, Law and Regulations, and Analysis

In a May 2005 rating decision, the RO denied the veteran's 
claim for a rating in excess of 10 percent for his service-
connected tinnitus.  He asserts, through his representative, 
that separate ten percent ratings for each ear for tinnitus 
are warranted, citing the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Smith v. Nicholson, 
19 Vet. App. 63 (2005).

In Smith, the Court held that the pre-1999 and pre-June 13, 
2003 versions of 38 C.F.R. § 4.87, Diagnostic Code 6260, 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. §§ 4.25(b), 4.87, Diagnostic 
Code 6260, which limits a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, in July 2006, the 
stay of adjudication of tinnitus rating cases was lifted.

Effective June 13, 2003, Diagnostic Code 6260 was amended to 
clarify VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2 (2007).  The claim for an 
increased rating was filed in May 2005, after the effective 
date of this amendment.

Although the veteran's representative has requested 
application of the Court's decision in Smith, as noted above, 
the Federal Circuit reversed the Court's holding in Smith.  
The veteran has been assigned the maximum schedular rating 
for tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.

As there is no legal basis upon which to award a separate 
schedular evaluation for tinnitus in each ear, the veteran's 
appeal of the May 2005 rating decision must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a scheduler rating in excess of 10 percent for 
bilateral tinnitus, to include separate 10 percent ratings 
for each ear, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


